325



I            OFFICE   OF THE   AlTORNEY    GENERAL       OF TEXAS
                                  AUSTIN




    &norable A. G. aasterllng
    County Auditor, Liinestone
                             County
    Grossbeck,Texas

                                    0piJllon   No.   O-6067




             YOUS letter of June 0                      lng the oplnlon or
    thie department regardin                           ned therein is, in
    part, a8 rOllOW8:

                                                       ouaty   regard-
                                                       d sx-membera
                                                       , hrtiole    1939-A
                                                           afore epeoi-




                               90, AOts8or the 48th ‘Legislature,Regu;laX
                                tlole lQgQa, Vernon’s Annotated Civil


             *AN hCT to amend Sections 1 and 2 of House Bill
         No. 1004, Page 329 of the General Lawa of the Regular
         Session of the Forty-sixthLeglelature,so an to ex-
         tend their provisionsregarding the issuanceof certl-
         fioates and certified copies of instruments to be used
         in tutherFag alaims end establishingpsoor or such ex-
         service men of ths Federal Coverrment nnd such eq-
         members of the Auxiliaries to the hrmed Forces ot!the
                                                                     326

    mnorable   A. 0. imntarling, page 2
i
b


        United dtatss Govermsnt of World WU: I, the SpasIsh-
        mperio~+n War, World War II, Or anr other aOtiv4 SerViOe,
        to such olaims ror oompensutIOn,or other olaims to be
        established;defining ex-servios mn and et-mambsrs Of
        Auxiliaries; repealing all laws and tits of laws in
        oonfliot herewith; and dealsring ah emsr8enoy.~
         "m    IT E~ACI'EDBP !tREIBGISUTURB OF THE SPATE OF TEXAS:

            w8eotIon 1. Thut Beotion 1 of flousiBill tio.1004,
        Page 229 or the Osneral Laws or ths Regular 8sssid~ or
        the Forty-sixth Legisloturs, be amended 80 as to here-
        nfter read as r0110w4:
            "'Seotion 1. That iron and after ths dfsotivi date
        or this Aot, all County Clarks, Dirtriot Olerks, and
        other oiflolals Is this Stats who are roquirod to lams
        any r0m oi osrtirioete or any oopy or oopies of Intro-
        ments neoesssry as proof to establIah asy olsIm or~olalms
        or asy sx-ssrvios msn or ths Tadsral Oovarnment or any ex-
        msmbws oi the Auxiliarias ts ths 'Umsd F0ross~~oit&s
        United &at44 QOversmnt, shall Issue suoh osrtifioate,
        and llkerI44 osrtilied oQpIes -of any instrument aeoessary
        to prove aaj raot or establish any alaLa or suoh 8x-
        88rvIoe men or suoh 4x-numibers of the Auxiliaries, ire4
        of any oharge, asd shall Inoludo the 48tablIshIh&of oom-
        pensatlon status, and asy other nsoossary raot to bs es-
        tablished to aid and assist suoh ex-ssrvios men snd ax-
        mslnbers0r thB AuxIlIarIe4 In oompl4tIng the rso0rd o?
        8uoh asnloe uhalineosssary or rspuired in the satabtishh-
        msnt or claIm8 and nsosssary senior statut in slthsr
        World War I, the Spanish-Amerioan War, World War If, or
        4ny oth8r active ssrvioe, where suoh eervioe was rendered,
        and wham the person would, on proper pmmf, bs sntitled
        to o0mp4n4atIon, Insurasoe, or any other r0m or ndjwrted
        settlemsnt ror service rendered to ths United Stat44
        Governmentby suoh sr-service mm or ex-msmbsrs ot the
        Atilhries.    Ths Gounty.Clerk, DIstrIot Clerk, or other
        orrioIal4 IseuIng cruoboartIrioat44 or osrtirisd   aoples
        or InstrUmsnt4, shall not be ~Uable tor asy settlament for
        any suoh reduction, an& tha sams shall not bs eotmtsd as
        teas oolleoted and ohapgsable to suoh orrloe, and shall
        form no part 0r the naxImu4 ress or woh 0rrias. All or
        tha provialons of SsotIon 1 hereof, shall Inure to the
        heirs at lax of suoh sx-aervlos men and sx-mssbsrs oi the
        Auxiliaries, wham the prooS Is nsosssary to establish ths
        alaim emanating through or under suoh ox-ssnioe ssn or
        ex-msmbers of the AuxIlIariss.*
        “Sea. 2.  That Section 2 of Rouse Bill NO. 1004,
    Page 339, or the General Laws of the Regular Se4sion
    of the Forty-sixthLegis ature, be anmnded 40 us to
    hereafter rend as follows:
        ~*Yection 2. Xx-serviceaeonand ex-membersof the
    auxiliaries,as xmant in this iLot,shall include all
    those persons recognized by the United states Govern-
    sent es being entitled to adjuetment oompsnsation,or
    other rorm 0r settlementror service in time or war.1
         ma3C. 3. ~11 laws and parts or laws In oonrliot
    herewith are hereby repealedto the sxtent of the aon-
    rlict only.
        vso.  4.  The raot that such oertfrioatesand oer-
    tlibed oopie4 will In the near future be needed ior the
    ax-service men and the ex-membera of the ~~uxilIarieeto
    the Armed Foroee of'ths present OOnfliot, and the faOt
    that there may not be another legislativeees4Ioz'tooon-
    sides such legi4l~U4nbefore 1945, create an emergeno~
    and an Ileperatlve pubilo neoesslty that the OonstItutIonal
    Rule requiring bills to be read on three several days in
    eaoh House be suspended,  and Baid Rule is hereby suspended,
    and this Aot shall taks effect from and after Its passage,
    and it la so ena0ted.v

         After oareiully oonslderlngBouse Bill No. 596, supra, and
the definitionofeex-eervioemenand ex-memberswofthe AuxIlIariesas
derinedby the hot, you are respsotfullyadvised that It 1s the opin-
ion of this departmentthat the said term4 *Ex-serviosmsnW and *Ex-
mnbera? of the huxlllariesInoludes all those persons reoognleed
by the United State4 Governmentas being entitled to adjustment
@04pensatlon,or other rorm 0r settlementfor aervloe in tims 0r
sar, when suah persons have been discharged from such services,or
When present sesbers show that they are now recognized by the United
StatesOoveqment as being entitled to adjustment aompenaation,or
otherfors or settlesentfor service in time or war.
                                               Your4 very truly
                                           AT-l’ORNWCE%CRAL OF FEXAS